Citation Nr: 1532231	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-00 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye condition.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee pain.

4. Entitlement to service connection for a bilateral knee disability.

5. Entitlement to a total disability rating based on individual unemployability.

6. Entitlement to service connection for a skin disability.

7. Entitlement to service connection for hypertension.

8. Entitlement to special monthly compensation based on housebound criteria.
9. Entitlement to an effective date prior to September 16, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

10. Entitlement to an initial compensable disability rating, and a disability rating in excess of 10 percent from December 28, 2012, for bilateral hearing loss disability.

11. Entitlement to service connection for a bilateral eye disability.

12. Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

13. Entitlement to an initial disability rating in excess of 50 percent for PTSD.

14. Entitlement to a disability rating in excess of 60 percent for status post robotic prostatectomy due to prostate cancer with residual urinary incontinence and frequency from November 1, 2013 to June 30, 2015.

15. Entitlement to a disability rating in excess of 40 percent for status post robotic prostatectomy due to prostate cancer with residual urinary incontinence and frequency from July 1, 2015, to include whether a reduction from 60 percent to 40 percent was proper.

16. Entitlement to an effective date prior to November 3, 2014 for the grant of service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, April 2012, September 2013, December 2014, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an October 2013 notice of disagreement, the Veteran's attorney expressed disagreement with the September 2013 rating decision, stating that the disability rating for the Veteran's prostate cancer should not be reduced.  The September 2013 rating decision granted service connection for prostate cancer with a 100 percent evaluation effective March 1, 2013, and assigned a 60 percent evaluation from November 1, 2013.  As the September 2013 rating decision granted entitlement to service connection for prostate cancer, the staged ratings assigned for that disability were not a reduction in any compensation received by the Veteran prior to that decision, and therefore it is not a formal reduction issue for which the notice provisions of 38 C.F.R. § 3.105(e) (2014) are applicable.  As the Veteran has indicated disagreement with the initial staged ratings assigned, the Board has characterized the issue as an increased rating claim, as stated on the title page.

Further, in a December 2014 rating decision, during the pendency of the appeal, the RO proposed to reduce the disability rating for the Veteran's service-connected status post robotic prostatectomy due to prostate cancer with residual urinary incontinence and frequency from 60 percent disabling to 40 percent disabling.  In a March 2015 rating decision, the RO reduced the Veteran's rating to 40 percent, effective July 1, 2015.  In a July 2015 notice of disagreement, the Veteran's representative indicated disagreement with the reduction.  As the Veteran continues to seek an increased disability rating for his prostate cancer for the entire appeal period, the Board finds the issue of entitlement to a disability rating in excess of 40 percent, to include the propriety of the reduction, is also currently before the Board, as characterized on the title page.

The Veteran also perfected an appeal as to the issue of entitlement to service connection for erectile dysfunction.  During the pendency of the appeal, service connection was granted for erectile dysfunction in the December 2014 rating decision.  As this decision represents a full grant of the benefit sought, the issue of service connection is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In August 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the evidentiary record.

This is a paperless file located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains a July 2014 housebound examination report completed by the Veteran's VA primary care physician, an April 2015 notification letter regarding the March 2015 rating decision, June 2015 VA examination diagnostic reports and charts, and VA treatment records from the Atlanta VA Medical Center (VAMC) dated April 2011 to November 2014; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for a spine disability has been raised by the record in a December 2013 attorney statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a bilateral eye disability; entitlement to service connection for sleep apnea; entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD); entitlement to a disability rating in excess of 60 percent for status post robotic prostatectomy due to prostate cancer with residual urinary incontinence and frequency from November 1, 2013 to June 30, 2015; entitlement to a disability rating in excess of 40 percent for status post robotic prostatectomy due to prostate cancer with residual urinary incontinence and frequency from July 1, 2015, to include whether a reduction from 60 percent to 40 percent was proper; and entitlement to an effective date prior to November 3, 2014 for the grant of service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A June 1992 rating decision denied entitlement to service connection for a bilateral eye condition based on the determinations that the Veteran's service treatment records were negative for a chronic eye disease or injury, there was no evidence of a chronic eye disease within one year of the Veteran's separation from active duty service, and current medical evidence only showed a refractive error.  

2. The Veteran did not submit a notice of disagreement with the June 1992 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 1992 rating decision.

3. A November 2007 rating decision continued the previous denial of service connection for bilateral defective vision (refractive error), based on the determination that new and material evidence had not been received.

4. The Veteran did not submit a notice of disagreement with the November 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 2007 rating decision.

5. Since the November 2007 RO decision, the Veteran underwent a VA eye conditions examination in June 2015, at which time bilateral cataracts were diagnosed.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral eye condition.

6. A March 2007 rating decision denied entitlement to service connection for sleep apnea based on the determinations that the Veteran's service treatment records were negative for sleep apnea, there was no evidence of sleep apnea within one year of the Veteran's separation from service, and there was no evidence that sleep apnea occurred in or was caused by service.

7. The Veteran did not submit a notice of disagreement with the March 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the March 2007 rating decision.

8. Since the March 2007 RO decision, the Veteran submitted an April 2015 opinion from his VA primary care physician, Dr. S.P., opining that it is at least as likely as not that the sinus condition with which the Veteran suffered during his active duty service caused or aggravated his current sleep apnea.

9. An October 2009 rating decision denied entitlement to service connection for bilateral knee pain based on the determinations that the Veteran's service treatment records were negative for bilateral knee pain while on active duty, and that there was no credible medical evidence of record showing that the Veteran's current bilateral knee pain was in any way related to his service.  

10. The Veteran did not submit a notice of disagreement with the October 2009 rating decision's denial of service connection for bilateral knee pain, and no new and material evidence was received by VA within one year of the issuance of the October 2009 rating decision.

11. Since the October 2009 RO decision, the Veteran submitted an April 2015 opinion from his VA primary care physician, Dr. S.P., diagnosing osteoarthritis of both knees, stating that this diagnosis is consistent with the Veteran's jumping and landing from a helicopter hovering 10 to 15 feet above ground during service, and opining that it is at least as likely as not that the Veteran's current knee disability was caused these repetitive injuries during his military service.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral knee pain.

12. There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral knee disability is related to his military service.

13. The Veteran's combined disability rating is at least 70 percent, and his PTSD is rated at 50 percent disabling.

14. The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.

15. At his May 2015 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his claims of entitlement to service connection for a skin disability; entitlement to service connection for hypertension; entitlement to special monthly compensation based on housebound criteria; entitlement to an effective date prior to September 16, 2010 for the grant of service connection for PTSD; and entitlement to an initial compensable disability rating, and entitlement to a disability rating in excess of 10 percent from December 28, 2012, for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The June 1992 rating decision, which denied entitlement to service connection for a bilateral eye condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

2. The November 2007 rating decision, which continued the denial of entitlement to service connection for bilateral defective vision (refractive error), is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

3. The additional evidence received since the November 2007 RO decision is new and material, and the claim of entitlement to service connection for a bilateral eye condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. The March 2007 rating decision, which denied entitlement to service connection for sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

5. The additional evidence received since the March 2007 RO decision is new and material, and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6. The October 2009 rating decision, which denied entitlement to service connection for bilateral knee pain, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

7. The additional evidence received since the October 2009 RO decision is new and material, and the claim of entitlement to service connection for bilateral knee pain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

8. Resolving doubt in favor of the Veteran, a bilateral knee disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

9. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).

10. The criteria for withdrawal of the claim of entitlement to service connection for a skin disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

11. The criteria for withdrawal of the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

12. The criteria for withdrawal of the claim of entitlement to special monthly compensation based on housebound criteria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

13. The criteria for withdrawal of the claim of entitlement to an effective date prior to September 16, 2010 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

14. The criteria for withdrawal of the claim of entitlement to an initial compensable disability rating, and a disability rating in in excess of 10 percent from December 28, 2012, for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the actions here, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claims to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

	Bilateral Eye Condition

A June 1992 rating decision denied entitlement to service connection for a bilateral eye condition based on the determinations that the Veteran's service treatment records did not show any complaints, treatment, or diagnosis of a chronic eye disease or injury, there was no evidence of a chronic eye disease within one year of the Veteran's separation from active duty service, and current medical evidence only showed a refractive error, which is not a disease or disability for which service connection may be established.  The Veteran did not submit a notice of disagreement with the June 1992 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 1992 rating decision.  As such, the June 1992 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

A November 2007 rating decision continued the previous denial of service connection for bilateral defective vision (refractive error), based on the determination that new and material evidence had not been received, as the evidence submitted was not material to the issue of in-service incurrence of an acquired eye disability.  The Veteran did not submit a notice of disagreement with the November 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 2007 rating decision.  As such, the November 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final November 2007 RO decision, the Veteran underwent a VA eye conditions examination in June 2015, at which time bilateral cataracts were diagnosed.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in November 2007, and indicates the Veteran suffers from a current acquired bilateral eye disability.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a bilateral eye condition, as it raises a reasonable possibility that the Veteran suffers from a current acquired eye disability.

As discussed below, the issue of entitlement to service connection for a bilateral eye disability is remanded to the AOJ for further development.

	Sleep Apnea

A March 2007 rating decision denied entitlement to service connection for sleep apnea based on the determinations that the Veteran's service treatment records showed no complaints, treatment, evaluation, impression, or diagnosis for sleep apnea, there was no evidence of sleep apnea within one year of the Veteran's separation from service, and there was no evidence that sleep apnea occurred in or was caused by service.  The Veteran did not submit a notice of disagreement with the March 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the March 2007 rating decision.  As such, the March 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final March 2007 RO decision, the Veteran submitted an April 2015 opinion from his VA primary care physician, Dr. S.P., opining that it is at least as likely as not that the sinus condition with which the Veteran suffered during his active duty service caused or aggravated his current sleep apnea.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in March 2007, and indicates the Veteran's current sleep apnea may have been caused by, or related to, sinus symptoms and problems during his military service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for sleep apnea, as it raises a reasonable possibility that the Veteran's current disability is related to his active duty service.

As discussed below, the issue of entitlement to service connection for sleep apnea is remanded to the AOJ for further development.

      Bilateral Knee Disability

An October 2009 rating decision denied entitlement to service connection for bilateral knee pain based on the determinations that the Veteran's service treatment records did not show any complaints, treatment, or diagnosis of bilateral knee pain while on active duty, and that there was no credible medical evidence of record showing that the Veteran's current bilateral knee pain was in any way related to his service.  The Veteran did not submit a notice of disagreement with the October 2009 rating decision's denial of service connection for bilateral knee pain, and no new and material evidence was received by VA within one year of the issuance of the October 2009 rating decision.  As such, the October 2009 rating decision became final as to the issue of service connection for bilateral knee pain.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final October 2009 RO decision, the Veteran submitted an April 2015 opinion from his VA primary care physician, Dr. S.P., diagnosing osteoarthritis of both knees, stating that this diagnosis is consistent with the Veteran's jumping and landing from a helicopter hovering 10 to 15 feet above ground during service, and opining that it is at least as likely as not that the Veteran's current knee disability was caused by his military service.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in October 2009, and indicates the Veteran suffers from a current bilateral knee disability which may have been caused by, or related to, repetitive injuries during his military service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral knee pain, as it raises a reasonable possibility that the Veteran suffers from a current disability which is related to his active duty service.

Service Connection for a Bilateral Knee Disability

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

      Analysis

The first element under Shedden is met.  The Veteran's VA treatment records include a diagnosis of degenerative joint disease, or osteoarthritis, in both knees.  See May 2011 VA primary care attending note; September 2009 VA x-ray reports.

The Board finds the second Shedden element is also met.  During his active duty service, the Veteran served as a helicopter repairman.  See DD 214.  The Veteran has consistently testified that during service, he was constantly jumping in and out of helicopters to perform repairs.  See, e.g., May 2015 videoconference hearing testimony; August 2012 DRO hearing testimony.  The Veteran also served in the Republic of Vietnam during the Vietnam Era, and the evidence of record indicates that during his Vietnam service, the Veteran was attached to a medivac unit.  The Veteran has consistently testified that he would have to jump in and out of helicopters to assist in medical evacuations, sometimes in landing zones under fire, and that he would have to jump out of the helicopter when they were hovering 10 to 15 feet above the ground.  See, e.g., May 2015 videoconference hearing testimony; August 2012 DRO hearing testimony.  The Board finds the Veteran is competent to testify as to the activities in which he participated during his active duty service, and further finds that the Veteran's testimony regarding his jumping out of hovering helicopters is credible, as it consistent with the circumstances of his active duty service.

Finally, the Board finds the third element under Shedden, a nexus between the in-service injury and the current disability, is also satisfied.  

The Veteran contends that the wear and tear on his knees caused by jumping in and out of helicopters during his active duty service caused his current bilateral knee disability.  In April 2015, Dr. S.P., the Veteran's treating VA primary care physician for at least five years, submitted a nexus opinion.  See May 2015 videoconference hearing testimony.  Dr. S.P. opined that the Veteran's current osteoarthritis of the bilateral knees is consistent with someone who jumped and landed from distances of 10 to 15 feet off the ground, and that it is at least as likely as not that the Veteran's current chronic knee condition was caused by his service in the military.  Dr. S.P. explained, "Osteoarthritis is often a repetitive injury consequence.  Since [the Veteran] jumped from heights, this is a form of repetitive injury."

The Board notes that the evidence of record does not indicate the Veteran suffered an injury or trauma to either knee after his separation from active duty service.  Further, the Veteran has testified that he has experienced pain and swelling in his knees since at least 1981 or 1982.  See August 2012 DRO hearing testimony.  Further, Dr. S.P. has specifically opined that the Veteran's in-service jumps were a repetitive injury, and that the osteoarthritis of his knees is a consequence of repetitive injury.  

As the evidence for and the evidence against the Veteran's claim is at the least in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's active duty service and his current bilateral knee disability.  Accordingly, the Board finds that a grant of service connection is warranted for a bilateral knee disability.

TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

      Analysis 

The Veteran is currently service connected for PTSD, rated as 50 percent disabling; status post robotic prostatectomy due to prostate cancer with residual urinary incontinence and frequency, rated as 40 percent disabling; status post surgery for ganglion cyst of the left wrist, with scar, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; erectile dysfunction, rated noncompensable; and residual scar status post robotic prostatectomy due to prostate cancer, rated as noncompensable.  The Veteran's current combined rating is at least 70 percent, and the current rating for his PTSD is more than 40 percent disabling.  Accordingly, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

In his August 2012 VA Form 21-8940, the Veteran stated that his service-connected PTSD and left wrist render him unable to secure or follow a substantially gainful occupation because he last worked as a truck driver, and he was no longer able to handle and operate the truck safely due to his wrist, he was unable to stay alert and would fall asleep, and that he was unable to get along with others, was short-tempered, and lacked trust in others.  The Veteran reported he has completed high school, but has no further education or training.  During his May 2015 hearing before the Board, the Veteran also testified that his hearing loss and the urinary frequency he suffers due to his prostate cancer also affect his ability to work.

In a May 2011 decision, the Social Security Administration (SSA) granted the Veteran disability benefits.  In part, the Administrative Law Judge found that the evidence of record indicated the Veteran's PTSD causes him to have a short attention span and difficulty concentrating, as well as anxiety, and that he avoids people, which could impact his ability to engage in an eight hour work day.  The Administrative Law Judge also noted that a vocational expert testified that the Veteran's past work skills are industry-specific to air conditioning technicians and truck driving, and do not transfer to other occupations.

Upon VA psychological examination in March 2012, the VA examiner noted the Veteran had worked as a mechanic after his military service.  The examiner also stated that the Veteran's PTSD symptoms include difficulty in establishing and maintaining effective work relationship, and difficulty in adapting to stressful circumstances, including work and a worklike setting.

Upon VA audiological examination in March 2012, the VA audiologist stated that the Veteran's hearing loss and tinnitus impact the conditions of his daily life, including the Veteran's ability to work, because the hearing loss makes it hard for the Veteran to hear and understand, and the tinnitus makes it hard for him to concentrate.

During his August 2012 hearing before a Decision Review Officer, the Veteran testified that before he left his last job as a truck driver in 2009, he was having problems with his left wrist in that it would lock up, and he was unable to grasp and hold things.  He also reported altercations with coworkers and the need to take naps during the day due to his PTSD, as well as the inability to hear other vehicles coming alongside him or people approaching him from behind due to his hearing loss.

In September 2012, the Veteran's last employer, a private trucking company, reported the Veteran was terminated from his job as a truck driver and operator because he was no longer able to perform the job duty, and due to a type of medication he was taking.

Upon VA psychological examination in December 2012, the VA examiner noted the Veteran's long, full-time skilled work history, and opined that it was therefore "highly improbable that he remained employed for more than two decades if his work productivity had been negatively affected by his emotional or behavioral statuses."

Upon VA examination in November 2014 for prostate cancer, the VA examiner opined that the Veteran's prostate cancer would affect his ability to work due to the Veteran's urinary frequency and incontinence.  See also July 2013 Prostate Cancer Disability Benefits Questionnaire (completed by the Veteran's VA primary care physician).

The Board finds that the Veteran's service-connected disabilities, particularly the service-connected PTSD, urinary frequency due to prostate cancer, hearing loss, and tinnitus render the Veteran unable to secure or follow a substantially gainful occupation.  

First, the Board notes that the evidence of record indicates the Veteran's service-connected disabilities preclude the Veteran from maintaining air conditioning maintenance or trucking jobs as he had previously held.  Although the objective medical evidence does not necessarily indicate that the Veteran's service-connected left wrist disability impacts his ability to work, the Veteran has contended that it affected his job as a trucker, and his employer generally stated he was no longer able to perform his job duties.  The evidence of record indicates the Veteran's PTSD and its associated symptoms affected his ability to safely perform such jobs, as indicated by May 2011 SSA decision and the March 2012 VA psychological examiner.  Although the December 2012 VA examiner stated the Veteran's PTSD would not have had an impact on his ability to work, he appears to have based that opinion solely on the fact the Veteran had been able to maintain employment in the past, and not on the current impact of the Veteran's symptoms on his ability to maintain employment.

Further, the Board finds that in light of the Veteran's education and occupational experience, and the effects of his service-connected disabilities, it is less likely than not that the Veteran would be able to secure substantially gainful sedentary employment.  The evidence of record indicates that the Veteran has a high school education, and has job experience only in manual, skilled fields which would not translate to skills for a sedentary job.  See, e.g., May 2011 SSA Notice of Decision.  
The evidence of record also indicates the Veteran has no sedentary work experience.  

The medical and lay evidence of record indicate the urinary frequency the Veteran suffers due to his prostate cancer, as well as his hearing loss and tinnitus, would negatively impact his ability to function in a work setting, including sedentary employment.  Further, the evidence of record indicates the Veteran's symptoms associated with his PTSD would make it difficult for the Veteran to establish and maintain effective work relationships, and make it difficult for him to adapt to stressful circumstance, like a worklike setting.  The Veteran has reported past altercations with coworkers due to his PTSD symptoms, and that previous employers allowed him to work alone as much as possible.  See May 2015 videoconference hearing testimony.

Accordingly, based on the evidence of record and resolving all doubt in the Veteran's favor, the Board finds the Veteran is rendered unemployable by his service-connected disabilities.  Accordingly, a TDIU is warranted.

	(CONTINUED ON NEXT PAGE)

Withdrawals

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

At his May 2015 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his claims of entitlement to service connection for a skin disability; entitlement to service connection for hypertension; entitlement to special monthly compensation based on housebound criteria; entitlement to an effective date prior to September 16, 2010 for the grant of service connection for PTSD; and entitlement to an initial compensable disability rating, and entitlement to a disability rating in excess of 10 percent from December 28, 2012, for bilateral hearing loss disability.  This communication from the Veteran shows a clear desire on his part to withdraw these issues from his appeal.  

As the Veteran has withdrawn the appeal as to the claims of entitlement to service connection for a skin disability; entitlement to service connection for hypertension; entitlement to special monthly compensation based on housebound criteria; entitlement to an effective date prior to September 16, 2010 for the grant of service connection for PTSD; and entitlement to an initial compensable disability rating, and entitlement to a disability rating in excess of 10 percent from December 28, 2012, for bilateral hearing loss disability, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral eye condition is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral knee pain is reopened. 

Entitlement to service connection for a bilateral knee disability is granted.

Entitlement to TDIU is granted.

The appeal as to the claim of entitlement to service connection for a skin disability is dismissed.

The appeal as to the claim of entitlement to service connection for hypertension is dismissed.

The appeal as to the claim of entitlement to special monthly compensation based on housebound criteria is dismissed.

The appeal as to the claim of entitlement to an effective date prior to September 16, 2010 for the grant of service connection for PTSD is dismissed.

The appeal as to the claim of entitlement to an initial compensable disability rating, and entitlement to a disability rating in excess of 10 percent from December 28, 2012, for bilateral hearing loss disability is dismissed.


	(CONTINUED ON NEXT PAGE)

REMAND

First, VA treatment records from the Atlanta VAMC dated between November 2006 and April 2011 are not associated with the evidentiary record.  On remand, the AOJ should obtain all outstanding VA treatment records.

Bilateral Eye Disability

The Veteran contends that his current bilateral eye disability was caused or aggravated by an in-service incident in which jet fuel was accidentally sprayed in his face.  See August 2012 DRO hearing testimony.  The Veteran testified that he had no vision problems prior to service, and that he suffered with blurry vision beginning in and since his active duty service.  The Veteran's service treatment records include prescriptions for eyewear dated in November 1973, and his November 1973 separation examination includes near vision visual acuity of 20/30 in the right eye.

As noted above, a current diagnosis of bilateral cataracts is of record.  See, e.g., June 2015 VA eye conditions examination.  The Veteran also currently suffers from a refractive error.  See id.; see also June 1992 rating decision.

The Board notes that refractive errors of the eyes are congenital or developmental defects, and are not "diseases or injuries" for disability compensation purposes under VA law. 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  While service connection cannot be granted for a refractive error on a direct basis, service connection may be granted for disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of all current bilateral eye disabilities, to include whether his cataracts may be related to service, and whether his refractive error was aggravated due to a superimposed injury.

Sleep Apnea

The Veteran contends that his current sleep apnea is caused or aggravated by his service-connected PTSD.  See August 2012 DRO hearing testimony.  Further, at his May 2015 hearing before the Board, the Veteran testified that he believes that sinus problems with which he suffered during his active duty service were early signs and symptoms of his current sleep apnea.

The Veteran's service treatment records include complaints and treatment for sinus problems.  The Veteran's November 1973 separation examination includes a notation by the examiner that the Veteran suffered with occasional sinusitis and hay fever, and was treated four times in 1972.

In an April 2015 opinion, the Veteran's VA primary care physician, Dr. S.P., stated that during the Veteran's active duty service, a test was not available to diagnose and treat sleep apnea.  She then opined that after reviewing the Veteran's service treatment records and examining the Veteran, she believes that it is at least as likely as not that the sinus condition with which the Veteran suffered during his active duty service caused or aggravated his current sleep apnea.  Dr. S.P.'s rationale was, "Chronic swelling of [the] tissues [of the] nasopharynx are associated with snoring.  Chronic swelling might also be associated [with] sleep apnea."

It is unclear whether Dr. S.P.'s opined that the Veteran's sinus complaints in service reflected chronic swelling of the tissues of his nasopharynx, or whether she was discussing chronic swelling in a more general medical context.  Further, because Dr. S.P. states that chronic swelling "might" be associated with sleep apnea, her opinion is wholly speculative in nature, as it is couched not in terms of probability, but possibility.  The Board places little weight of probative value on opinions which are speculative in nature.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).

However, the Board finds that under McLendon, discussed above, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current sleep apnea.

PTSD

The Veteran was last afforded a VA examination regarding his PTSD in December 2012.  At that time, the VA examiner listed the Veteran's PTSD symptoms as only anxiety and chronic sleep impairment.  However, subsequent VA treatment records indicate the Veteran has had worsening anger, irritability, difficulty with interpersonal relationships, and obsessive rituals such as checking windows and locks throughout the night.  See, e.g., October 2014 VA mental health note.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected PTSD.

Prostate Cancer

The April 2013 operative report from Emory Healthcare regarding the Veteran's prostatectomy is of record; no other treatment records from Emory Healthcare are associated with the evidentiary record.  The Veteran's VA treatment records indicate the Veteran received further treatment from doctors at Emory regarding possible radiation treatment, and regarding urinary frequency and incontinence as a residual of his prostate cancer.  See, e.g., September 2013 VA mental health note.  On remand, the AOJ should make appropriate efforts to obtain any outstanding private treatment records.

The Veteran's VA treatment records include potential evidence of kidney dysfunction.  See, e.g., April 2015 VA primary care attending note (Veteran is scheduled for a CT scan to check his kidneys); April 2015 VA mental health note (Veteran reported that he is going for a kidney CT because of blood in his urine); February 2015 VA physician letter (red blood cells in urine).  Under the Note for 38 C.F.R. § 4.115b, Diagnostic Code 7528, residuals of malignant neoplasms of the genitourinary system are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  On remand, the AOJ should obtain updated VA treatment records and afford the Veteran a new VA examination to determine if he is currently suffering from renal dysfunction as a residual of his service-connected prostate cancer.

Earlier Effective Date for the Grant of Service Connection for Erectile Dysfunction

In the December 2014 rating decision, the RO granted service connection for erectile dysfunction, rated as noncompensable, effective November 3, 2014.  During the May 2015 hearing before the Board, the Veteran's representative expressed the Veteran's disagreement with the effective date assigned for the grant of service connection.  The Board finds that the May 2015 hearing testimony constitutes a timely notice of disagreement with the December 2014 decision.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private testing and/or treatment related to his eyes, sleep apnea, PTSD, and/or prostate cancer.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include any treatment records from Emory Healthcare other than the April 2013 operative report for the Veteran's prostatectomy.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all records from the Atlanta VAMC dated from November 2006 to April 2011, and from April 2015 to present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of all current bilateral eye disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity all eye diagnoses that are currently manifested, or that have been manifested at any time since August 2009.

The examiner should address any diagnoses of record, to include cataracts and a refractive error.

b) Indicate which, if any, of these conditions constitute a congenital disease, a congenital defect, or an acquired disease or injury.

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

c) If the examiner determines that any eye disability is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect.

The examiner should specifically address the Veteran's report that jet fuel was accidentally sprayed in his face.  See, e.g., August 2012 DRO hearing testimony.

The examiner should also specifically address the Veteran's contention that he began suffering from blurry vision during his active duty service after the incident, and has suffered with vision problems since service.

d) If the examiner determines that the Veteran's eye disability is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

e) For any other eye disability that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

For the purposes of the opinion being sought, the examiner again should specifically address the Veteran's report that jet fuel was accidentally sprayed in his face.

The examiner should also specifically address the Veteran's contention that he began suffering from blurry vision during his active duty service after the incident, and has suffered with vision problems since service.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the claims file, afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's in-service sinus complaints.  See, e.g., November 1973 separation examination report (Veteran treated for sinusitis and hay fever 4 times in 1972).

The examiner should also specifically address the April 2015 opinion from the Veteran's treating VA primary care physician.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea was caused by the Veteran's service-connected PTSD?

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea is aggravated by the Veteran's service-connected PTSD?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected PTSD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected PTSD.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected PTSD.  

For the purposes of the opinion being sought, the VA examiner should address the Veteran's May 2015 testimony before the Board that the effects of his PTSD symptoms prevent him from working, socializing, and affect his activities of daily living.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

6. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected prostate cancer.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations or residuals of the Veteran's service-connected prostate cancer.  The VA examiner should specifically address whether the Veteran suffers from voiding dysfunction and/or renal dysfunction as residuals of his prostate cancer.

For the purposes of the opinion being sought, the VA examiner should specifically address the notations in the Veteran's VA treatment records in February 2015 and April 2015 regarding red blood cells in his urine and a scheduled kidney CT.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

7. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to an effective date prior to November 3, 2014 for the grant of service connection for erectile dysfunction.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

8. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


